15 N.Y.3d 839 (2010)
RALPH OYAGUE, Appellant,
v.
INCORPORATED VILLAGE OF MALVERNE et al., Respondents.
Motion No: 2010-840
Court of Appeals of New York.
Submitted July 26, 2010.
Decided September 21, 2010.
On the Court's own motion, appeal dismissed, without costs, upon the ground that the order appealed from does not finally determine the action within the meaning of the Constitution. Motion for leave to appeal dismissed upon the ground that the order sought to be appealed from does not finally determine the action within the meaning of the Constitution.